Registration No. 333-160665 Registration No. 333-118055 Registration No. 333-116896 Registration No. 333-116894 Registration No. 333-58832 Registration No. 333-58836 Registration No. 333-58840 As filed with the Securities and Exchange Commission on January 22, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-160665 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-118055 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-116896 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-116894 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-58832 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-58836 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-58840 FORM S-8 POS REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UTi Worldwide Inc. (Exact name of Registrant as specified in its charter) British Virgin Islands (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) Commerce House Wickhams Cay 1 PO Box 3140 Road Town, Tortola British Virgin Islands VG1110 Tel: +1.284.852.1000 c/o UTi, Services, Inc. 100 Oceangate, Suite 1500 Long Beach, CA 90802 USA (Address of Principal Executive Offices including Zip Code) UTi WORLDWIDE INC. 2009 LONG-TERM INCENTIVE PLAN UTi WORLDWIDE INC. 2004 NON-EMPLOYEE DIRECTORS SHARE INCENTIVE PLAN UTi WORLDWIDE INC. 2, AS AMENDED UTi WORLDWIDE INC. 2004 LONG-TERM INCENTIVE PLAN, as amended UTi WORLDWIDE INC. 2 UTi WORLDWIDE INC. 2 UTi WORLDWIDE INC. NON-EMPLOYEE DIRECTORS SHARE OPTION PLAN (Full title of the plan) Jørgen Møller Director UTi Worldwide Inc. Commerce House Wickhams Cay 1 PO Box 3140 Road Town, Tortola British Virgin Islands VG1110 Tel: +1.284.852.1000 With copies to: Michal Berkner Skadden, Arps, Slate, Meagher& Flom (UK) LLP 40 Bank Street London E14 5DS United Kingdom +44 20-7519-7000 (Name, address, including zip code, and telephone number, including area code, of agent for service) TERMINATION OF REGISTRATION This Post-Effective Amendment relates to the following Registration Statements on FormsS-8 (collectively, the “Registration Statements”) filed by UTi Worldwide Inc. (the “Company”) with the Securities and Exchange Commission: 1. Registration No. 333-160665, filed on July 17, 2009, relating to the registration of Company Ordinary Shares issuable pursuant to the UTi Worldwide Inc. 2009 Long-Term Incentive Plan; 2. Registration No. 333-118055, filed on August 9, 2004, relating to the registration of Company Ordinary Shares issuable pursuant to the UTi Worldwide Inc. 2004 Non-Employee Directors Share Incentive Plan; 3. Registration No. 333-116896, filed on June 25, 2004, relating to the registration of Company Ordinary Shares issuable pursuant to the UTi Worldwide Inc. 2000 Stock Option Plan, As Amended; 4. Registration No. 333-116894, filed on June 25, 2004, relating to the registration of Company Ordinary Shares issuable pursuant to the UTi Worldwide Inc. 2004Long-Term Incentive Plan, As Amended; 5. Registration No. 333-58832, filed on April 12, 2001, relating to the registration of Company Ordinary Shares issuable pursuant to the UTi Worldwide Inc. 2000 Employee Share Purchase Plan; 6. Registration No. 333-58836, filed on April 12, 2001, relating to the registration of Company Ordinary Shares issuable pursuant to the UTi Worldwide Inc. 2000 Stock Option Plan; and 7. Registration No. 333-58840, filed on April 12, 2001, relating to the registration of Company Ordinary Shares issuable pursuant to the UTi Worldwide Inc. Non-Employee Directors Share Option Plan. Pursuant to that certain Merger Agreement, dated October 9, 2015, by and among the Company, DSV A/S (“Parent”) and Louvre Acquisitionco, Inc. (“Merger Sub”), the Company became an indirect, wholly-owned subsidiary of Parent. As a result of the transactions contemplated by the merger, the Company has terminated all offerings of the Company’s securities pursuant to the Registration Statements and hereby removes and withdraws from registration all securities registered pursuant to the Registration Statements that remain unsold as of the date hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, UTi Worldwide Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, inHedehusene, Denmark, on this 22nd day of January, 2016. UTi Worldwide Inc. By: /s/ Jørgen Møller Jørgen Møller Director Pursuant to the requirements of the Securities Act of 1933, these post-effective amendments to the registration statements on FormS-8 have been signed by the following persons in the capacities indicated below on this 22nd day of January, 2016. Signature Title /s/ Jørgen Møller Director Jørgen Møller
